       Case 5:16-cv-06370-EJD Document 274-1 Filed 08/08/19 Page 1 of 2




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC
 9

10
                              UNITED STATES DISTRICT COURT
11

12                          NORTHERN DISTRICT OF CALIFORNIA

13

14
   OPTRONIC TECHNOLOGIES, INC., d/b/a                Case No: 5:16-cv-06370-EJD-VKD
15 Orion Telescopes & Binoculars ®, a California
   corporation,                                      DECLARATION OF J. NOAH HAGEY
16                                                   IN SUPPORT OF PLAINTIFF
                 Plaintiff,                          OPTRONIC TECHNOLOGIES, INC.’S
17                                                   OPPOSITION TO DEFENDANTS’
          v.                                         MOTION TO STRIKE THE
18                                                   TESTIMONY OF ORION’S
   NINGBO SUNNY ELECTRONIC CO., LTD.,                TELESCOPE TECHNOLOGY EXPERT
19 SUNNY OPTICS, INC., MEADE                         DR. SASIAN
   INSTRUMENTS CORP., and DOES 1 - 25,
20                                                   Date:     September 12, 2019
                 Defendants.                         Time:     9:00 a.m.
21                                                   Judge:    Hon. Edward J. Davila
                                                     Ctrm:     4, 5th Floor
22
                                                     Compl. Filed:        Nov. 1, 2016
23                                                   First Am. Compl.:    Nov. 3, 2017
                                                     Trial Date:          October 15, 2019
24

25

26

27

28
                                                                  Case No. 5:16-cv-06370-EJD-VKD
     DECL. OF J. NOAH HAGEY IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
           STRIKE THE TESTIMONY OF ORION’S TELESCOPE TECHNOLOGY EXPERT DR. SASIAN
        Case 5:16-cv-06370-EJD Document 274-1 Filed 08/08/19 Page 2 of 2




 1          I, J. Noah Hagey, Esq., declare:

 2          1.     I am licensed to practice before this Court and am counsel of record for Plaintiff

 3 Optronic Technologies, Inc. (“Orion”). I make this declaration based on personal knowledge. If

 4 called as a witness, I could and would testify competently to the facts stated herein.

 5          2.     Attached hereto as Exhibit 1 is a true and correct copy of the Expert Report of Dr.

 6 Jose Sasian, Ph.D. in this matter, dated January 3, 2019.

 7          3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

 8 transcript of Jose Sasian, Ph.D.’s deposition in this action.

 9          4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

10 transcript of Jeffrey Dean Redman’s deposition in this action.

11          5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

12 transcript of Celeste Saravia, Ph.D.’s deposition in this action.

13

14          I swear under penalty of perjury under the laws of the United Sates that the foregoing is true

15 and correct.

16

17 Dated: August 8, 2019                                  By:      /s/ J. Noah Hagey, Esq.
                                                                   J. Noah Hagey, Esq.
18

19

20

21

22

23

24

25

26

27

28
                                                1                  Case No. 5:16-cv-06370-EJD-VKD
      DECL. OF J. NOAH HAGEY IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
            STRIKE THE TESTIMONY OF ORION’S TELESCOPE TECHNOLOGY EXPERT DR. SASIAN
